TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT KINGSPORT

Darry Osborne,                                )   Docket No. 2016-02-0562
           Employee,                          )
v.                                            )   State File No. 97626-2016
                                              )
Starrun, Inc., et al.                         )   Judge Brian K. Addington
              Employer.                       )


                           EXPEDITED HEARING ORDER


        This matter came before the undersigned Workers' Compensation Judge on May
31, 20 17, upon the Request for Expedited Hearing filed by Darry Osborne for temporary
disability and medical benefits. On the date of injury, Mr. Osborne's employer, Starrun,
did not have a workers' compensation insurance policy. The central legal issue is whether
the remaining two named defendants, KPS Global and Meadow Lark Agency, qualify as
statutory employers under Tennessee Code Annotated section 50-6-113 (2016). The
Court holds that Mr. Osborne has not come forward with sufficient evidence to establish
that either KPS Global or Meadow Lark Agency was his statutory employer on the date
of injury and thus not likely to prevail at a hearing on the merits on this issue. Therefore,
his request for workers' compensation benefits is denied.

                                     History of Claim

        Mr. Osborne is a sixty-nine-year-old resident of Richlands, Virginia, and a
professional truck driver. On October 21, 2016, he drove a tractor-trailer for Starrun, a
trucking company located in Bluff City, Tennessee. Approximately one month after
Starrun hired Mr. Osborne, it arranged for him to pick up a load of industrial walk-in
refrigerator panels at the KPS Global facility in Piney Flats, Tennessee, for transport to
East Liverpool, Ohio. Mr. Osborne drove a flatbed truck owned by Starrun to the KPS
facility. Starrun also provided the tarp to be placed over the load.

       When he arrived at KPS, several other trucks were in line to be loaded with the
panels. Eventually, a KPS employee instructed Mr. Osborne to back into a loading bay,

                                              1
where other KPS employees loaded his truck with the refrigerator panels. A forklift
operator then placed a tarp on top of the load. Mr. Osborne began to tarp his load in the
bay, but a KPS employee instructed him to pull outside to finish. Mr. Osborne moved his
loaded truck outside of the covered facility to complete the tarping.

       Once outside, Mr. Osborne stepped on top of the loaded panels to pull the tarp.
The day was misty and moisture settled on the panels and his truck. While attempting to
tarp his load, Mr. Osborne slipped and fell approximately ten feet onto his truck's metal
catwalk below and sustained injuries as a result of the fall.

       According to Mr. Osborne's testimony, Starrun employed him on the date of
injury. He received wages from Starrun and received instructions from Donna Johnson,
the Starrun dispatcher, or from another Starrun employee, "Mark," who gave him the
faxed documents instructing him on where to pick up loads. He identified Steve Rife as
another Starrun representative who interacted with him. In particular, Mr. Rife showed
him how to pick up loads at KPS. He did not receive work instructions from KPS and did
not consider himself an employee ofKPS.

       Meadow Lark Agency is also a party to this action. Meadow Lark operates out of
Billings, Montana, and provides brokerage services between trucking companies and
manufacturers. (Ex. 10 at 7.) KPS used Meadow Lark, as well as several other agencies,
to procure trucking services when its clients required the purchased refrigerator panels to
be shipped. KPS customers were also free to make their own transportation arrangements.

      KPS and Meadow Lark entered into a contractual agreement regarding the
brokerage services to be provided. (Ex. 4.) KPS paid Meadow Lark for each haul, and
Meadow Lark, in turn, paid a percentage of those funds to Starrun, the carrier who
accepted the work. (Ex. 12 at 36.)

       Starrun saw the listing Meadow Lark placed for the KPS load and contacted
Meadow Lark to obtain the right to haul it. Meadow Lark awarded the run to Starrun, and
the two parties entered into a contractual agreement setting forth the transport terms. (Ex.
5.) The contract between Meadow Lark and Starrun included a provision obligating
Starrun to carry "workers' compensation [insurance] with limits required by law." ld. at
3. An addendum containing the order specifications was attached to the contract on
October 19, 2016. (Ex. 6.) Meadow Lark had no direct dealings with Mr. Osborne. (Ex.
12 at 27.)

       Several witnesses testified at the hearing.

                                 Kevin Bennett Testimony

       Kevin Bennett, a senior quality technician at KPS, testified that he worked as the

                                              2
shipping supervisor at KPS and that KPS does not deal directly with trucking companies
to transport its product. Rather, it relies on its brokers, including Meadow Lark, to make
transportation arrangements. It does not hire truck drivers, nor is it in the shipping
business. It manufactures industrial refrigerator panels. Mr. Bennett acknowledged that
his company loads trucks that deliver its product to customers, but its brokers, and not
KPS, decide which carriers to use. He added that the instructions KPS dock workers give
to drivers, primarily for safety reasons, are the same, whether the drivers work for its
customers directly or are procured through brokers.

      Mr. Bennett acknowledged that KPS has a tarping machine on-site; however,
many drivers complained that the machines tore tarps, so many drivers did not use it. He
added that drivers are not allowed to manually tarp on KPS property, but may use a side
road.

                         Deposition Testimony of Michael Kandas

       Meadow Lark's Chief Operating Officer, Michael Kandas, testified via deposition
on April 24, 20 17. Mr. Kandas confinned that Meadow Lark is in the business of
brokering trucking services between those requiring shipping ("shippers") and trucking
companies ("carriers"). (Ex. 10 at 7.) He asserted that Meadow Lark does not determine
the route to be used by the drivers. !d. at 26. While it advises what equipment is
necessary to haul a particular load, including whether a tarp or a flatbed trailer is needed,
it does not instruct the drivers on how to perform their work. Driver training is left to the
carriers the drivers work for. !d. at 27. Mr. Kandas also confirmed that Meadow Lark
may only offer a haul to a carrier and has no right to force a carrier to accept a load. !d. at
38.

                                Other Testimony Considered

       The parties submitted the deposition testimony of Barbara Benfit, Meadow Lark's
Vice President for Quality; Tyson Vanlandingham, a business development
representative for Meadow Lark who coordinated with KPS; Donna Johnson, one of the
principal owners of Starrun; and Mr. Osborne. The Court examined and considered each
of the deposition transcripts. The Court also heard and considered the testimony of Mollie
O'Dell, KPS's Health and Safety Representative, concerning the incident and the type of
business KPS operated, and Dwayne Fillers, an independent truck driver who was present
at KPS's facility that day.

                        Expedited Request for Investigation Report

      Starrun did not obtain a workers' compensation insurance policy and was
uninsured on the date of Mr. Osborne's injury. The Bureau investigated Starrun's lack of
coverage and generated a report detailing its findings dated November 22, 2016. The

                                              3
Bureau determined that Starrun had four employees and, thus, was not subject to the
Workers' Compensation Law under Tennessee Code Annotated section 50-6-102(13)
(2016). The report is attached as Exhibit 3 to Tyson Vanlandingham's deposition. (Ex.
12.)

                                   Parties' Arguments

       Mr. Osborne asserted that, while he was an employee of Starrun, it did not have
workers' compensation coverage on the date of his accident. However, he believed
Starrun had five or more employees based on the number of individuals he observed
working at the Starrun site. He further argued that Meadow Lark and KPS qualify as his
statutory employers under Tennessee Code Annotated section 50-6-113 (2016), and
therefore are responsible for paying workers' compensation benefits relative to the
October 21, 2016 accident. Mr. Osborne asserted he is entitled to both medical and
temporary disability benefits.

       KPS argued that it does not meet the requirements of a statutory employer in this
matter and is not responsible for the requested workers' compensation benefits. However,
KPS further asserted that Meadow Lark is Mr. Osborne's statutory employer and is liable
to him for any applicable workers' compensation benefits. In support of its position, KPS
argued that Meadow Lark decided which carrier gets the haul; possessed the right to hire
and terminate carriers; and paid carriers instead ofKPS.

       Meadow Lark contended it does not qualify as Mr. Osborne's statutory employer
and is not responsible for any workers' compensation benefits owed. It asserted it did not
control the work performed by Mr. Osborne or Starrun, but only controlled to whom it
offered the haul. It emphasized that KPS provides the instructions pertaining to each of
its hauls and that Meadow Lark only passes those instructions along to each carrier. In
addition, Meadow Lark pointed out that KPS controls its premises, including when and
where drivers can tarp loads, and Mr. Osborne's accident occurred on KPS property.

                       Findings of Fact and Conclusions of Law

        As in all workers' compensation actions, Mr. Osborne, as the employee, has the
burden ofproofon all essential elements of his claim. Tenn. Code Ann.§ 50-6-239(c)(6)
(20 16). He need not prove every element of his claim by a preponderance of the evidence
in order to obtain relief at an expedited hearing. However, at an expedited hearing, Mr.
Osborne has the burden to come forward with sufficient evidence from which this Court
can determine he is likely to prevail at a hea'ring on the merits. McCord v. Advantage
Human Resourcing, 2016 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2016).

      Initially, the Court adopts the findings of the Bureau's investigative report
concerning Starrun's status under the Workers' Compensation Law. According to the

                                            4
report, the Bureau found that Starrun only employed four employees, which means it
does qualify as an employer under the Workers' Compensation Law. See Tenn. Code
Ann. §50-6-102(13) (2016). Consequently, Starrun was not required to carry workers'
compensation insurance on its employees and bears no liability for any workers'
compensation benefits Mr. Osborne may be entitled to as a result of his October 21, 2016
work accident.

       The remaining question is whether Meadow Lark and/or KPS may be held liable
for Mr. Osborne's workers' compensation benefits as statutory employers.

       The statute allows for workers' compensation liability of a contracting party
despite the fact that the contracting party does not directly employ the injured worker. In
particular, "[a] principal contractor, intermediate contractor, or subcontractor shall be
liable for compensation to any employee injured while in the employ of any of the
subcontractors of the principal contractor, intermediate contractor or subcontractor and
engaged upon the subject matter of the contract to the same extent as the immediate
employer." Tenn. Code Ann. §50-6-113(a) (2016).

       The statute "applies only in cases where the injury occurred on, in, or about the
premises on which the principal contractor has undertaken to execute work or that are
otherwise under the principal contractor's control or management." Tenn. Code Ann.
§50-6-113( d) (20 16). The liable contractor is considered a "statutory employer" of the
injured worker.

      In Lindsey v. Trinity Commc 'ns.s, Inc., 275 S.W.3d 411 (Tenn. 2009), the
Tennessee Supreme Court set forth three criteria by which a contracting party may be
deemed a statutory employer. Liability may attach to a contractor if:

       1) the company undertakes work for an entity other than itself;
       2) the company retains the right of control over the conduct of the work and the
subcontractor's employees; or
      3) the work being performed by a subcontractor's employees is part of the regular
business of the company or is the same type of work usually performed by the company's
employees.

!d. at 421. The purpose of the statute is to "[prevent] employers from contracting out
normal work simply to avoid liability for workers' compensation. In addition, it
encourages employers to hire responsible, insured subcontractors." !d. at 420.

       The Court will first consider Meadow Lark's status in light of the above criteria.
According to Tennessee Code Annotated section 50-6-113(d) (2016), the statute only
applies when the injury occurs on or about the premises controlled by the contractor.
Meadow Lark operates its brokerage business out of its facility in Billings, Montana. It

                                             5
had no control over KPS' premises, nor did it undertake to perfonn work there. On that
basis alone, Meadow Lark cannot be Mr. Osborne's statutory employer, as it fails to meet
a primary requirement set forth in the applicable statute.

        In addition, the Court finds that Meadow Lark does not meet any of the three
Lindsey requirements. Meadow Lark performs brokerage services on its own behalf. The
parties provided no evidence that it performs brokerage services for any other brokerage
company. Meadow Lark did not retain the right to control Mr. Osborne's work. At most,
it merely passed along KPS' requirements for shipping of its load. It had no direct
dealings with Mr. Osborne. Lastly, the work Mr. Osborne performed, namely hauling
products via trucks, is not part of Meadow Lark's regular business. Meadow Lark
ananges trucking services for its clients. It does not engage in trucking. For the above
reasons, the Court finds that Meadow Lark is not Mr. Osborne's statutory employer. It
bears no liability for any workers' compensation benefits Mr. Osborne may be entitled to
as a result of his accident.

       The Court next turns to KPS. The Court finds Tennessee Code Annotated section
50-6-113(d) applies to KPS, as it controlled and managed the premises upon which Mr.
Osborne's accident occurred. However, KPS does not meet the Lindsey criteria of a
principal contractor.

       There is no evidence that KPS undertook work for any entity other than itself.
KPS is a manufacturing company that produces industrial refrigerator panels. While it
maintains shipping bays and loads trucks that ship its products to its customers, that mere
fact does not make the transportation of its product a part of its regular business, nor is it
the same work performed by KPS employees. The parties provided no evidence that KPS
engaged in the shipping of its product or had any employees that did so. Rather, the proof
was that either its customers provide shipping directly or its broker ananged carriers to
do so.

        Lastly, the type of "control" KPS engages in with regard to truck drivers shipping
its product is generally limited to the orderly movement of the trucks in and out of its
loading bays. It also informs truckers as to which type of materials is required, such as
tarps or flatbed trucks. However, that information simply facilitates the shipping by
informing a canier about which tools will be required for the job. Such "control" is not
what the statute envisioned for a statutory employer. It does not direct truck drivers on
which route to use in transporting product to its customers or any other truck driver
activities. Therefore, KPS is not Mr. Osborne's statutory employer. It bears no liability
for any workers' compensation benefits Mr. Osborne may be entitled to as a result of his
accident.

      The Court finds Mr. Osborne to be a credible witness and an exemplary worker,
who sustained serious injuries as the result of the October 21, 2016 accident at work.

                                              6
However, the fact remains that neither his employer, Starrun, nor any of the alleged
statutory employers are liable to him for workers' compensation benefits. The Court
concludes at this time that Mr. Osborne is not likely to succeed at a hearing on the merits
in proving that either Meadow Lark or KPS qualify as his statutory employers.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Osborne is not entitled to the requested workers' compensation benefits from
      Starrun, Meadow Lark, or KPS.

   2. This matter is set for a Scheduling Hearing on July 19, 2017, at 10:30 a.m. Eastern
      Time. The parties must call 855-943-5044 toll-free to participate in the hearing.
      Failure to appear by telephone may result in a determination of the issues without
      your further participation.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliancc.Progra m(@.tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.

   4. For questions regarding compliance, please contact the Worker's Compensation
      Compliance Unit via email W 'C()Ill pli ance .l r H!. r~un rm tll. !2. w or by calling (615)
      253-1471 or (615) 532-1309.


                                     ENTERED this the       gth   day of June, 2017.


                                      Is/ Brian K. Addington
                                     Judge Brian K. Addington
                                     Court of Workers' Compensation Claims




                                                7
                                      APPENDIX

Exhibits:
       1. Arial photograph of the KPS facility in Piney Flats, Tennessee
       2. Medical Records (Collective)
       3. Deposition of Donna Johnson
       4. Supply Agreement, KPS/Meadow Lark
       5. Broker/Motor Carrier Agreement
       6. Addendum to Broker/Motor Carrier Agreement
       7. Osborne Request for Admission to KPS and KPS response (Collective)
       8. Affidavit of Kevin Bennett with Exhibits
       9. Deposition of Darry Osborne
       10.Deposition ofMichael Kandas
       11. Deposition of Barbara Benfit
       12. Deposition of Tyson Vanlandingham
       13. Affidavit of Darry Osborne

Technical Record
      1. Petition for Benefit Determination - Starrun
      2. Petition for Benefit Determination- Meadow Lark
      3. Petition for Benefit Determination - KPS
      4. Dispute Certification Notice- Starrun
      5. Dispute Certification Notice- Meadow Lark
      6. Dispute Certification Notice- KPS
      7. Request for Expedited Hearing
      8. Meadow Lark's Pre-Expedited Hearing Briefw/exhibits
      9. Mr. Osborne's position statement w/exhibits
      10. KPS position statement w/exhibits



       The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings or any attachments to them as allegations unless established by
the evidence.




                                             8
                               CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the Expedited Hearing Order was
   sent to the following recipients by the following methods of service on this the gth day of
   June, 2017.

Name                           Certified      Via Email      Service sent to:
                                Mail
Dan Bieger, Esq.                                   X         dan@biegerlaw .com
Mr. Osborne's Attorney
Kevin Washburn, Esq.                               X         kwashbum@allensummers.com
Meadow Lark's Attorney
Eric Shen, Esq.                                    X         eric.shen@libertymutual.com
KPS' Attorney
Steve Rife, Starrun                X                         PO Box 728
Empl oyer                                                    Blountville, TN 37617




                                              Is/ Penny Shrum
                                             PENNY SHRUM, Court Clerk
                                             WC.CourtClerk@tn.gov




                                               9